Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 18 Sept 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the bottom surface of Duan is used to change a contact between the resin and the bottom surface of the storage tank, instead of reducing a contact area between the printed part and the bottom of the storage tank. The amended claims do not recite that the anti-sticking element is in contact with the printed part, but merely that the film is “used as a covering part for the liquid storage tank.” 
The amended language “used as a covering part for the liquid storage tank” appears to be intended use. Further, “a covering part for the liquid storage tank” may be broadly interpreted in light of the specification to mean some layer or holding means in the liquid storage tank. Applicant has not claimed a transparent glass/chassis directly under the anti-sticking element. 
Duan teaches that “in one embodiment, the surface of the resin tank is made of fluororesin, PDMS or silicone.” Duan further teaches that “in this embodiment, the gas permeable and lyophobic material used on the surface of the resin tank has good permeability to .  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan Hui et al. (CN105799168A, cited in an IDS submitted 5 December 2019, hereinafter “Duan,” espacenet translation provided herewith).

Regarding claim 13, Duan teaches a 3D printer comprising: 

an anti-sticking element (15 bottom of tank, Fig. 2; see especially 18 in Fig. 2 showing the interface between the bottom of the anti-stick layer and the resin; see also 3a and 3b) being a polymer thin film (“In one embodiment, the surface of the resin tank is made of fluororesin, PDMS or silicone.”; Duan teaches that the fluoro film was created through “micro-die casting.”) used as a covering part for the liquid storage tank and arranged on a bottom of the liquid storage tank (see Fig. 2) and in contact (see 18 in Fig. 2 showing a contact of the nanostructure with the resin) with the polymerization liquid, 
the anti-sticking element comprising a plurality of microscopic (see abstract teaching nano-structures) three-dimensional modules (see Figs. 3a and 3b showing modules; page 3 teaches they may be protrusions), 
wherein a three-dimensional part is formed (see Fig. 2 showing the formation of the part) by polymerization of the polymerization liquid in a vicinity (see Fig. 2) of the bottom of the liquid storage tank and the anti-sticking element prevents (see abstract; page 4 teaches anti sticking and drag reduction) the three-dimensional part from sticking to the bottom of the liquid storage tank.

Regarding claim 17, Duan teaches wherein a width of at least one of the plurality of microscopic three-dimensional modules is in a range from 0.01 um (page 4 teaches the depth can be controlled from 10 nm to 300 nm) to 10 um. 



Regarding claim 19, Duan teaches wherein a shape (see Figs. 3a and 3b showing various shapes; page 3 teaches that the film will be the negative of the structures in 3a and 3b) of at least one of the plurality of microscopic three-dimensional modules is selected from a group consisting of a cylinder, a cone (see Figs. 3a and 3b), a tower (see Figs. 3a and 3b), a boss, and a hole.

Regarding claim 21, Duan teaches wherein the anti-sticking element comprises a fluorine- containing polymer (page 3 teaches fluororesin materials) thin film (page 4 teaches an etched film).

Regarding claim 22, Duan teaches further comprising a light source (see Fig. 2, light 16; Fig. 1 light 8) configured to irradiate (see Fig. 2) the polymerization liquid in the vicinity of the bottom of the liquid storage tank to form the three-dimensional part.

Regarding claim 24, Duan teaches wherein the anti-sticking element is located between (see Fig. 1 showing the anti-sticking between the light and the base; see Fig. 1) the light source and the base, the 3D printer further comprising a driving device (fig. 1 element 5; see Fig. 2 the 

Regarding claim 25, Duan teaches wherein the anti-sticking element is integrally (page 4 teaches the bottom of the tank adopts the gas permeable and lyophobic material; see Fig. 2 showing element 15 as forming the bottom of the liquid storage tank) formed with the liquid storage tank. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan.  Duan teaches the subject matter of claim 13 above under 35 U.S.C. 102(a)(1).

Regarding claim 14, Duan teaches wherein an adhesion force between the three-dimensional part and the anti-sticking element is at least 50% (see Fig. 2 showing the part being raised up from the tank; naturally the part adheres 50% or more to the build platform otherwise the part would fall into the resin vat) less than (page 2 teaches that the adhesion between the part and the bottom of the tank may be significantly reduced; Duan also teaches that sticking or lifting force increases with the lifting speed (page 3) and increases with a faster printing speed (page 2 and 3). Thus, the sticking force is a result effective variable dependent upon various printing conditions. See MPEP 2144.05.II (teaching routine optimization and result effective variables)) the adhesion force between the three- dimensional part and a base, the three-dimensional part formed between (see Fig. 2) the anti-sticking element and the base, and 


Regarding claims 15 and 16, Duan fails to explicitly teach wherein a ratio of a length of at least one of the plurality of microscopic three-dimensional modules to a width of the microscopic three-dimensional module is approximately 1 to 1000 or that a ratio of a length of at least one of the plurality of microscopic three-dimensional modules to a distance between the microscopic three- dimensional module and a neighboring microscopic three-dimensional module is approximately 1 to 1000.
Duan teaches that “the spacing of the nanostructures is related to the diameter of the nanoparticles, and the diameter of the prepared nanoparticles can be controlled to control the spacing; as for the etching depth, the range of etching can be wide.” Duan also teaches that “The diameter of the nano-silica spheres is less than half of the wavelength of the curing source; the desired nanostructures are formed by a micro-molding process; the spacing and depth-to-diameter ratio of the nano-lyophobic structures can be controlled by controlling the preparation process parameters.” 
Thus, the length, width, and spacing of the protrusions is dependent upon the process parameters and the desired configuration. Therefore, a person having ordinary skill in the art before the effective filing date would have found such dimensions obvious unless unexpected results are shown. See MPEP 2144.05

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Zitelli et al. (US 20180126646 A1, hereinafter “Zitelli”).  Duan teaches the subject matter of claim 22 above under 35 U.S.C. 102(a)(1).

Regarding claim 23, Duan is silent as to what type of light source is used in the stereolithography print operation. 
In the same field of endeavor Zitella teaches wherein the light source is selected from a group consisting of a full spectrum halogen lamp, an ultraviolet light-emitting diode ([0046] teaches using a UV LED), and a laser diode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Duan and Zitelli. Duan fails to teach the type of light source used in stereolithography. Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art, such as Zitelli, to find a suitable light source for stereolithography. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boot et al. (US 20090309267 A1) showing a thin film polymer with modules that covers the tank of a SLA apparatus.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742